EICH, C.J.
(dissenting). I agree with the majority opinion — and the trial court — that we review the commission's first-impression legal conclusion on the meaning of the statutory phrase "contract of hire made in this state" de novo. Unlike the majority, however, I would resolve that issue in the same manner as the trial court: that Horton had no permanent employment contract with Wisconsin Express until he came to Wisconsin and qualified under Wisconsin law to work for them as an over-the-road driver. And because that contract was necessarily "finalized" in Wisconsin when those qualifying conditions were met, I conclude, again like the trial court, that, once Horton so qualified, the contract for hire was made in Wisconsin within the meaning of § 102.03(5)(b), Stats. I would therefore affirm the trial court's order reversing the commission's decision.
The majority's conclusion is based on its acceptance of "factual inferences" drawn by the *185commission — as it describes them, inferences that "had Horton failed the examination in Wisconsin, his contract of employment" made, according to the majority, in Mississippi "would have been terminated, and having passed it his contract continued as before." Majority op. at 183.
I find no such inference drawn in the findings of fact and order or in the commission's accompanying memorandum opinion. Indeed, the commission's "findings" on the subject^ state only the general legal conclusion that Haddow "offered [Horton] the opportunity to drive the truck [to Green Bay]," and that" [a]fter negotiating the pay and reaching an agreement at 20 percent of the load, [Horton] accepted the offer." Horton drove to Green Bay where he took the Wisconsin Department of Transportation test and did the other things necessary for him to be employed as an over-the-road driver for Wisconsin Express.
Like the trial court, I find persuasive Horton's testimony that the sum and substance of his telephone conversations with Haddow and the Wisconsin Express dispatcher was that he was to drive to Wisconsin "where they were going to process [him] to be hired." According to Horton, his telephone conversations "settled up on the part of the money [he was to receive] but Die] had to come to Wisconsin before anything could be approved." He testified that if he did not pass the test he "would not get hired."
Whatever "contract" Horton may have had to drive the Wisconsin Express truck to Wisconsin to complete the hiring process, it was not, in my view, a contract of employment as a full-time driver for Wisconsin Express, for it is undisputed that passage of the Wisconsin DOT test is a precondition of employment as an over-the-road truck driver. At best, Wisconsin Express *186may have assured Horton of employment upon passage of the test, but such an assurance does not a contract make. I would affirm.